           Case 1:18-cv-11924-FDS Document 50 Filed 05/06/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 MATTHEW VANDERHOOP,
   Plaintiff,

 v.                                             Civil Action No. 18-11924-FDS

 WILMINGTON SAVINGS FUND
 SOCIETY FSB, D/B/A CHRISTIANA
 TRUST, NOT IN ITS INDIVIDUAL
 CAPACITY, BUT SOLELY AS TRUSTEE
 FOR BCAT 2014-10TT,
   Defendant.

                                   SCHEDULING ORDER

SAYLOR, J.

      This Scheduling Order is intended to provide a reasonable timetable for
discovery and motion practice in order to help ensure a fair and just resolution of this
matter without undue expense or delay.

                         Timetable for Discovery and Motion Practice

       Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and Local Rule
16.1(F), it is hereby ORDERED that:

      1. Initial Disclosures. Initial disclosures required by Fed. R. Civ. P. 26(a)(1) must
         be completed by May 29, 2019.

      2. Amendments to Pleadings. Except for good cause shown, no motions seeking
         leave to add new parties or to amend the pleadings to assert new claims or
         defenses may be filed after June 14, 2019

      3. Fact Discovery - Interim Deadlines.

             a. Written discovery (requests for production of documents, interrogatories
                and request for admissions) shall be served no later than June 14, 2019.




                                                                                              1
     Case 1:18-cv-11924-FDS Document 50 Filed 05/06/19 Page 2 of 4



       b. All depositions, other than expert depositions, must be completed by July
          16, 2019.

4. Fact Discovery - Final Deadline.
   All discovery, other than expert discovery, must be completed by July 16, 2019.

5. Status Conference. A status conference will be held on July 15, 2019 at 3:00 PM.

6. Expert Discovery.

       a. Plaintiff’s trial experts must be designated, and the information
          contemplated by Fed. R. Civ. P. 26(a)(2) must be disclosed, by July 16,
          2019.

      b. Plaintiff’s trial experts must be deposed by August 16, 2019.

       c. Defendant’s trial experts must be designated, and the information
          contemplated by Fed. R. Civ. P. 26(a)(2) must be disclosed, by July 16,
          2019.

      d. Defendant’s trial experts must be deposed by August 16, 2019.


7. Dispositive Motions.

       a. Dispositive motions, such as motions for summary judgment or partial
          summary judgment and motions for judgment on the pleadings, must be
          filed by September 16, 2019.

      b. Oppositions to dispositive motions must be filed within 21 days after
         service of the motion.

8. Initial Pretrial Conference. The initial pretrial conference will be scheduled at a
   later point in the proceeding. The parties shall prepare and submit a pretrial
   memorandum in accordance with Local Rule 16.5(D) five business days prior to
   the date of the conference, except that the parties need not include matters
   required by Local Rule 16.5(D)(2) or (3). The trial date will normally be set at the
   initial pretrial conference. A final pretrial conference will be scheduled at the
   time the trial date is set. The court may also schedule interim pretrial
   conferences in appropriate cases.



                                                                                      2
     Case 1:18-cv-11924-FDS Document 50 Filed 05/06/19 Page 3 of 4



                              Procedural Provisions

1. Extension of Deadlines. Motions to extend or modify deadlines will be granted
   only for good cause shown. All motions to extend shall contain a brief statement
   of the reasons for the request; a summary of the discovery, if any, that remains to
   be taken; and a specific date when the requesting party expects to complete the
   additional discovery, join other parties, amend the pleadings, or file a motion.

2. Motions to Compel or Prevent Discovery. Except for good cause shown,
   motions to compel discovery, motions for protective orders, motions to quash,
   motions to strike discovery responses, and similar motions must be filed no later
   than the close of fact discovery or the close of expert discovery, whichever
   deadline is relevant. If additional discovery is compelled by the court after the
   relevant deadline has passed, the court may enter such additional orders relating
   to discovery as may be appropriate.

3. Reply Memoranda. Parties need not seek leave of court to file a reply
   memorandum in response to an opposition to any motion, provided that such a
   reply memorandum does
   not exceed twelve pages, double-spaced, and is filed within seven days
   (excluding intermediate Saturdays, Sundays, and legal holidays) after service of
   the opposition memorandum. Parties may otherwise file reply or surreply
   memoranda only with leave of court. When such leave is sought, the moving
   party may file a proposed reply or surreply memorandum with the motion for
   leave.

4. Status Conferences. The court has scheduled a status conference after (or close
   to) the close of fact discovery for case management purposes. Any party who
   reasonably believes that a status conference will assist in the management or
   resolution of the case may request one from the court upon reasonable notice to
   opposing counsel.

5. Additional Conferences. Upon request of counsel, or at the court’s own
   initiative, additional case-management or status conferences may be scheduled.
   Parties may request telephonic conferences where appropriate to avoid undue
   inconvenience or expense.

6. Early Resolution of Issues. The court recognizes that, in some cases, resolution
   of one or more preliminary issues may remove a significant impediment to
   settlement or otherwise expedite resolution of the case. Counsel are encouraged



                                                                                      3
     Case 1:18-cv-11924-FDS Document 50 Filed 05/06/19 Page 4 of 4



   to identify any such issues and to make appropriate motions at an early stage in
   the litigation.

7. Pretrial Conference. Lead trial counsel are required to attend the initial and
   final pretrial conferences, and any interim pretrial conferences scheduled by the
   court. Other conferences may be handled by any counsel who is appropriately
   prepared.



                                                   By the Court,

5/6/2019                                             /s/ Lisa Pezzarossi

   Date                                           Deputy Clerk




                                                                                       4
